Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected as being vague and indefinite when it recites “Ls each, identically or differently, denote F, Cl, CN, SCN, SF5 or straight-chain or branched, in each case optionally fluorinated, alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy having up to 12 C atoms” (emphasis added); the scope of the protection sought is not clear, since each branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy group requires a minimum of 3 C atoms. Claim 2 fails to particularly point out and distinctly claim the substituent Ls in the photoalignment agent of formula S utilized in the claimed method for manufacturing a homogenous aligned polymer film.
Claims 2 and 3 are is rejected as being vague and indefinite when it recites “Ra, Rb, Rc each denote, identically or differently, straight chain or branched alkyl with 1 to 6 C atoms” (emphasis added); the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 3 C atoms. Claims 2 and 3 each fail to particularly point out and distinctly claim each of the substituents Ra, Rb, and Rc  in the photoalignment agent of formula S utilized in the claimed method for manufacturing a homogenous aligned polymer film.
Claim 3 is rejected as being vague and indefinite when it recites (a) “optionally substituted silyl, aryl or heteroaryl with 1 to 12 C atoms” and (b) “straight chain or branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy with 1 to 12, C atoms” (emphasis added) with respect to the substituent Ls in the photoalignment agent of formula S1; the scope of the protection sought is not clear, since (a) even the simplest aryl group, a phenyl group, requires at least 6 C atoms, and (b) each of a branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy group requires a minimum of 3 C atoms. Claim 3 fails to particularly point out and distinctly claim the substituent Ls in the photoalignment agent of formula S1 utilized in the claimed method for manufacturing a homogenous aligned polymer film.
Claim 3 is rejected as being vague and indefinite when it recites “R00 and R000 each, independently of one another, denote H, F or straight-chain or branched alkyl having 1 to 12 C atoms” (emphasis added); the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 3 C atoms. Claim 3 fails to particularly point out and distinctly claim each of the substituents R00 and R000 in the photoalignment agent of formula S1 utilized in the claimed method for manufacturing a homogenous aligned polymer film.
Claim 6 is rejected as being vague and indefinite when it recites (a) “optionally substituted silyl, aryl or heteroaryl with 1 to 12 C atoms” and (b) “straight chain or branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy with 1 to 12, C atoms” (emphasis added) with respect to the substituent L in the compounds of formulae DRMa1 through DRMe; the scope of the protection sought is not clear, since (a) even the simplest aryl group, i.e., a phenyl group, requires at least 6 C atoms, and (b) each of a branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy group requires a minimum of 3 C atoms. Claim 6 fails to particularly point out and distinctly claim the substituent L in the compounds of formulae DRMa1 through DRMe utilized in the claimed method for manufacturing a homogenous aligned polymer film.
Claim 6 is rejected as being vague and indefinite when it recites “R00 and R000 each, independently of one another, denote H, F or straight-chain or branched alkyl having 1 to 12 C atoms” (emphasis added); the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 3 C atoms. Claim 6 fails to particularly point out and distinctly claim each of the substituents R00 and R000 in the compounds of formulae DRMa1 through DRMe utilized in the claimed method for manufacturing a homogenous aligned polymer film.
Claim 7 is rejected as being vague and indefinite when it recites (a) “optionally substituted silyl, aryl or heteroaryl with 1 to 12 C atoms” and (b) “straight chain or branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy with 1 to 12, C atoms” (emphasis added) with respect to the substituent R in the compound of formula MRM; the scope of the protection sought is not clear, since (a) even the simplest aryl group, a phenyl group, requires at least 6 C atoms, and (b) each of a branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy group requires a minimum of 3 C atoms. Claim 7 fails to particularly point out and distinctly claim the substituent R in the compound of formula MRM utilized in the claimed method for manufacturing a homogenous aligned polymer film.
Claim 8 is rejected as being vague and indefinite when it recites (a) “optionally substituted silyl, aryl or heteroaryl with 1 to 12 C atoms” and (b) “straight chain or branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy with 1 to 12, C atoms” (emphasis added) with respect to the substituent L in the compounds of formulae MRM1 through MRM27; the scope of the protection sought is not clear, since (a) even the simplest aryl group, i.e., a phenyl group, requires at least 6 C atoms, and (b) each of a branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy group requires a minimum of 3 C atoms. Claim 8 fails to particularly point out and distinctly claim the substituent L in the compounds of formulae MRM1 through MRM27 utilized in the claimed method for manufacturing a homogenous aligned polymer film.
Claim 8 is rejected as being vague and indefinite when it recites “R00 and R000 each, independently of one another, denote H, F or straight-chain or branched alkyl having 1 to 12 C atoms” (emphasis added); the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 3 C atoms. Claim 8 fails to particularly point out and distinctly claim each of the substituents R00 and R000 in the compounds of formulae MRM1 through MRM27 utilized in the claimed method for manufacturing a homogenous aligned polymer film.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-12, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adlem et al. (U.S. Patent No. 10,626,330). 
The claimed (1-13) “method for manufacturing a liquid crystal display device” of Adlem et al. essentially comprises the steps of the presently claimed “method for manufacturing a homogenous aligned polymer film”, i.e.: - 	providing a liquid crystal mixture on a substrate, wherein said liquid crystal mixture comprises polymerizable liquid crystal molecules and at least one self-assembling photoalignment compound, -	irradiating the liquid crystal mixture with linearly polarised light causing photoalignment of the liquid crystal mixture, and -	curing the polymerisable compound by irradiation with ultraviolet light. The liquid crystal mixture is characterized in that the self-assembling photoalignment compound includes those of the present formula S and S1, as represented therein by 
    PNG
    media_image1.png
    165
    396
    media_image1.png
    Greyscale
(column 5, line 5; claims) and the polymerizable liquid crystal molecules are inclusive of the di-reactive polymerizable liquid crystal molecules of the present formula DRM as represent therein by the compounds of formula P: Pa-(Spa)s1-A2-(Z1-A1)n2-(Spb)s2-Pb (column 5, line 30; column 9, line 40+; claims). 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claims 1, 2, 4-6, 9-12, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adlem et al. (U.S. Patent No. 10,465,115). 
The claimed (17-19) “process for the fabrication of a liquid crystal display device” of Adlem et al. essentially comprises the steps of the presently claimed “method for manufacturing a homogenous aligned polymer film”, i.e.: - 	providing a liquid crystal mixture on a substrate, wherein said liquid crystal mixture comprises polymerizable liquid crystal molecules and at least one self-assembling photoalignment compound, -	irradiating the liquid crystal mixture with linearly polarised light causing photoalignment of the liquid crystal mixture, and -	curing the polymerisable compound by irradiation with ultraviolet light. The liquid crystal mixture is characterized in that the self-assembling photoalignment compound includes those of the present formula S, as represented therein by 
    PNG
    media_image2.png
    143
    426
    media_image2.png
    Greyscale
 (column 4, line 45; claims), and the polymerizable liquid crystal molecules are inclusive of the di-reactive polymerizable liquid crystal molecules of the present formula DRM as represent therein by the compounds of formula P: Pa-(Spa)s1-A2-(Z1-A1)n2-(Spb)s2-Pb (column 14, line 63; column 18, line 25+; claims). 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being obvious over Mulcahy et al. (WO 2018/050608 A1) in view of either Adlem et al. (U.S. Patent No. 10,626,330) or Adlem et al. (U.S. Patent No. 10,465,115).
Mulcahy et al. teaches a polymer film (claims 12-13), the corresponding method of manufacturing said polymer film (claim 11), as well as the corresponding use thereof said polymer film in an optical device and/or component (claims 17-18), wherein said polymer film comprises a polymerizable liquid crystal composition characterized by the combination of a self-aligning additive in an amount as is presently claimed (seepage 50, line 10+) with at least one polymerizable liquid crystal compound of formula DRM inclusive of the polymerizable liquid crystal compound of the present general formula DRM and the more specific formulae DRMa1 through DRMe as represented therein by P1-Sp1-MG-Sp2-P2 (pages 50-53; claims 2-3) in an amount as is presently claimed (see claim 6), at least one polymerizable liquid crystal compound of formula inclusive of the polymerizable liquid crystal compound of the present general formula MRM and the more specific formulae MRM1 through MRM27 as represented therein by P1-Sp1-MG-R (pages 54-58; claims 4-5) in an amount as is presently claimed (see claim 7). Claim 11 therein recites a process for the preparation of said polymer film comprising the steps of providing a layer of the aforementioned polymerizable liquid crystal composition, photopolymerizing the polymerisable LC material, and optionally removing the polymerizable liquid crystal composition from the substrate and/or optionally providing it onto another substrate. While Mulcahy et al. discusses the use of “Ultraviolet (UV) light is electromagnetic radiation with a wavelength in a range from about 200 nm to about 450 nm” (page 7, line 33) the examples do not expressly illustrate the wavelength of the light used to irradiate the polymerizable liquid crystal composition and induce the photoalignment. 
Adlem (‘330) provides a liquid crystal mixture on a substrate, wherein said liquid crystal mixture comprises polymerizable liquid crystal molecules and at least one self-assembling photoalignment compound, irradiates the liquid crystal mixture with linearly polarised light causing photoalignment of the liquid crystal mixture, cures the polymerisable compound by irradiation with ultraviolet light. Adlem teaches that “alignment can be equally achieved using either UV or linearly polarised light” (column 137, line 58). The liquid crystal mixture of Adlem et al. (‘330) is characterized in that the self-assembling photoalignment compound includes those of the present formula S and S1, as represented therein by 
    PNG
    media_image1.png
    165
    396
    media_image1.png
    Greyscale
(column 5, line 5; claims) and the polymerizable liquid crystal molecules are inclusive of the di-reactive polymerizable liquid crystal molecules of the present formula DRM as represent therein by the compounds of formula P: Pa-(Spa)s1-A2-(Z1-A1)n2-(Spb)s2-Pb (column 5, line 30; column 9, line 40+; claims).
Adlem (‘115) provides a liquid crystal mixture on a substrate, wherein said liquid crystal mixture comprises polymerizable liquid crystal molecules and at least one self-assembling photoalignment compound, irradiates the liquid crystal mixture with linearly polarised light causing photoalignment of the liquid crystal mixture, cures the polymerisable compound by irradiation with ultraviolet light. The liquid crystal mixture of Adlem et al. (‘115) is characterized in that the self-assembling photoalignment compound includes those of the present formula S as represented therein by 
    PNG
    media_image2.png
    143
    426
    media_image2.png
    Greyscale
 (column 4, line 45; claims), and the polymerizable liquid crystal molecules are inclusive of the di-reactive polymerizable liquid crystal molecules of the present formula DRM as represent therein by the compounds of formula P: Pa-(Spa)s1-A2-(Z1-A1)n2-(Spb)s2-Pb (column 14, line 63; column 18, line 25+; claims).
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to use the self-assembling photoalignment compound includes those of the present formula S, as taught in either Adlem et al. (‘330) or Adlem et al. (‘115) in the polymerizable liquid crystal composition as taught in Mulcahy et al., to make and/or use the polymer film with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein as well as those associated with the self-assembling photoalignment compound of the present formula S.
The applied references have a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure of the SAPA of formula S1: U.S. Patent Application Publication No. 2022/0119712, and Clark et al., “Photo-Reversible Liquid Crystal Alignment using Azobenzene-Based Self-Assembled Monolayers: Comparison of the Bare Monolayer and Liquid Crystal Reorientation Dynamics”, 2010, Langmuir 26 (22), pp.17482-17488.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722